DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/27/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 03/27/2022 have been entered. Applicant amendment to claim 14 overcomes the previous objection set forth in the Office Action mailed 12/27/2021. The objection is withdrawn. 

Status of Claims
	Claims 1-34 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 11, 25-29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) in view of Katsuyama (US-4844706-A) and as evidenced by the definition of “caustic” from the Merriam-Webster dictionary.
Regarding claim 1, Hoover teaches an apparatus for detecting whether a liquid having high causticity ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), wherein the support material is needed during the additive manufacturing process to support portions of the AM part as the AM part is being additively manufactured, and wherein the improper fluid is dangerous and/or harmful to components of the system, wherein the system includes a chamber in which are located spray nozzles from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the system further includes a pump connected to the spray nozzles for providing the chemical thereto, and wherein the apparatus comprises: 
a sensor (referred to as optical sensor 38) capable of exposing the sample material to the chemical and of detecting whether the sample material has been altered by exposure to the chemical, wherein the sensor (38) is located within the chamber (referred to as receptacle 14) ([0014], [0015], and Figure 1).
	As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 38 gains structural data about the part 32 that is held in clamp 28, where data allows the directing of nozzle 18 towards an area of the part 32 where structural data indicates support material is located ([0017]). [0015] states that the fluid 22 that removes the support material may be a solvent or other chemical capable of interacting with the support material chemically to remove the support material from the part more quickly. 
	Note: recitation of “or in plumbing connecting the pump to the spray nozzles” is not required. 
Hoover does not teach a sample material that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system.
In the same problem solving area of determining if a particular solvent is in a solution based on a component dissolving, Katsuyama teaches a container with a sealed colorant. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. It is understood that the plastic film 68 is the sample material, which is altered when it contacts specific solvents. Column 14 lines 61-66 states that the plastic film used is not dissolved by the actuation fluid by is easily dissolved by the solvent of the coating material such as toluene, xylene, ketone, ethyl acetate, and methyl ethyl ketone. 
From the definition of “caustic” provided by the Merriam-Webster dictionary, “caustic” means “capable of destroying or eating away by chemical action”. It is understood that the plastic film of Katsuyama is destroyed/eaten away by the chemical action of the solvents listed, and that therefore the solvents are caustic. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the container with colorant held in by plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama).
Regarding claim 2, modified Hoover further teaches wherein a translucence of the sample material (plastic film 68 of Katsuyama) is altered if the improper fluid contacts the sample material (plastic film 68 of Katsuyama). 
It is understood that as support material (plastic film of Katsuyama) is being dissolved, the translucence of the material will change. 
Regarding claim 3, modified Hoover further teaches wherein said sensor (38) includes a light detector.
	As stated by paragraph [0015] of Hoover, the optical sensor 38 can be a digital camera. It is understood that digital cameras have light detectors, as digital cameras convert light information into digital images. 
Regarding claim 4, modified Hoover further teaches wherein the sensor (38) includes a light source positioned on a first side of the sample material (plastic film 68 of Katsuyama), and a light detector positioned on a second side of the sample material (plastic film 68 of Katsuyama).
As it is understood, Hoover teaches the receptacle 14 (chamber) fully encloses the sensor 38, nozzle 18, part 32, and clamp 28 (see Figure 1 of Hoover). There is a lid 16 that is connected to the receptacle 14 (chamber) by a hinge 20. It is understood that for the optical sensor 38 (a digital camera) to be able to image the part 32, there will need to be a light source to illuminate the part and the plastic film 68 of Katsuyama that is understood to be incorporated into the device of Hoover. Further it is understood that the optical sensor 38 will have a light detector. 
Regarding claim 5, modified Hoover further teaches wherein the sample material (plastic film 68 of Katsuyama) is capable of chemically reacting with the improper fluid.
It is understood that the material of the support material (plastic film 68 of Katsuyama) is capable of chemically reacting with an improper fluid. It is understood that from column 14 lines 61-66 of Katsuyama states that the plastic film 68 is made from a material that is dissolved by certain solvents of a coating material, and column 14 lines 67-67 and column 15 lines 1-6 state that if the coating material is mixed into the fluid due to cracking of a diaphragm, the plastic film in contact with the stream of fluid that is dissolved by the solvent contained in the coating material to release a colorant. 
Regarding claim 6, modified Hoover further teaches a device that prevents the system from operating or provides a notification, or both, if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered.
As stated by paragraph [0018] of Hoover, there is a verification process conducted where the optical sensor 38 images the area to determine how much support material has been removed. It is understood that this verification process compares the structural data collected by the optical sensor 38 in reference to reference structural data. As such, as the support material alters as parts are removed, the optical sensor 38 will be relaying structural data to indicate if certain areas still need more processing or if all the support material has been removed (Hoover; [0018]). As further seen in Figure 3 of Hoover, a flow diagram of the verification process is shown. Specifically, blocks 218 and 244 scan the part to determine if there is support material in the area, where if there is no support material, the cleaning process is stopped (block 254). 
It is understood that similar to how the optical sensor of Hoover detect changes in the support material, the optical sensor may similarly detect changes to the plastic film 68 of Katsuyama. 
Regarding claim 7, modified Hoover further teaches an electronic circuit (referred to as controller 40) electrically coupled to the sensor (38), the electronic circuit (40) being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered.
As stated by paragraph [0015] of Hoover, controller 40 is connected to optical sensor 38, pressurized fluid source 22, and valve 44. Paragraph [0015] of Hoover further states that the controller 40 receives digital data generated by optical sensor 38 and compares it to structural data such that the distinction between build material and support material can be made. It is understood that the controller 40 operates valve 44 which allows fluid from source 22 to be selectively emitted from the nozzle 18 (Hoover; [0018]). Therefore it is understood that the controller 40 is capable of stopping the release of fluid from nozzle 18 depending on information from optical sensor 38. 
It is understood that similar to how the optical sensor of Hoover detect changes in the support material, the optical sensor may similarly detect changes to the plastic film 68 of Katsuyama. 
Regarding claim 8, modified Hoover teaches the apparatus of claim 1, where it is understood that the plastic film 68 (sample material) of Katsuyama dissolves or degrades when it contacts a solvent, where the solvent is understood to be an improper liquid. 
Regarding claim 9, modified Hoover teaches the apparatus of claim 8. Modified Hoover further teaches wherein the sensor (38) completes an electrical circuit when the sample material (plastic film 68 of Katsuyama) degrades or dissolves. 
As it is understood, during the verification process as the optical sensor 38 scans the part 32 and the support material as taught by Hoover, if it is determined that either all the support material has been removed or if there is still support material left, electrical circuits will be completed as the optical sensor 38 relays structural data to the controller 40. 
It is understood that a similar process would be done when observing the plastic film 68 of Katsuyama, where the optical sensor 38 of Hoover would determine differences in the plastic film 68 to then relay structural data to controller 40. 
Regarding claim 11, modified Hoover teaches the apparatus of claim 1, where it is understood that Hoover does teach where the optical sensor 38 is a digital camera, and Katsuyama teaches a colorant held in a container sealed by a film. However, the digital camera of Hoover is scanning for structural information of the part rather than detecting a color change. 
In the same problem solving area of detecting a color change due to a dissolving member, Katsuyama teaches where a colorant is sealed in a solvent-soluble container. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Hoover such that the optical sensor 38 is the photoreceiving element as taught by Katsuyama for the benefit of detecting the presence of a solvent due to the intensity of the wavelength caused by the release of a colorant (column 15 lines 1-5 of Katsuyama).

Regarding claim 25, Hoover teaches a method of detecting whether a liquid having high causticity ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), and wherein the improper fluid is dangerous and/or harmful to components of the system, wherein the support material is needed during the additive manufacturing process to support portions of the AM part as the AM part is being additively manufactured, wherein the system includes a chamber in which are located spray nozzles from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the system further includes a pump connected to the spray nozzles, and wherein the method comprises: 
providing a sensor capable (38) of detecting whether the sample material has been altered, wherein the sensor (38) is located within the chamber (14); and 
	As seen in Figure 1, the optical sensor 38 is located within the receptacle 14 (chamber). 
	Note: “or in plumbing connecting the pump to the spray nozzles” is not required. 
using the sensor (38) to detect that the sample material has been altered.
As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 38 gains structural data about the part 32 that is held in clamp 28, where data allows the directing of nozzle 18 towards an area of the part 32 where structural data indicates support material is located ([0017]).
Hoover does not teach a sample material that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system.
In the same problem solving area of determining if a particular solvent is in a solution based on a component dissolving, Katsuyama teaches a container with a sealed colorant. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. It is understood that the plastic film 68 is the sample material, which is altered when it contacts specific solvents. Column 14 lines 61-66 states that the plastic film used is not dissolved by the actuation fluid by is easily dissolved by the solvent of the coating material such as toluene, xylene, ketone, ethyl acetate, and methyl ethyl ketone. 
From the definition of “caustic” provided by the Merriam-Webster dictionary, “caustic” means “capable of destroying or eating away by chemical action”. It is understood that the plastic film of Katsuyama is eaten away by the chemical action of the solvents listed, and that therefore the solvents are caustic. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama).
It is understood that the optical sensor 38 of Hoover is capable of detecting if the sample material (plastic film 68) has been altered. 
Regarding claim 26, modified Hoover teaches the method of claim 25. Modified Hoover further teaches using the sensor (38) to detect includes detecting a translucence of the sample material (plastic film 68 of Katsuyama). 
	It is understood that as the support material (plastic sheet 68 of Katsuyama) is being dissolved, the translucence will be changing and that the optical sensor 38 (digital camera) will be able to detect it. 
	Regarding claim 27, modified Hoover teaches the method of claim 25. Modified Hoover further teaches using the sensor (38) to detect includes detecting that the sample material (plastic film 68 of Katsuyama) has degraded or dissolved. 
	It is understood that during the verification process of Hoover, the optical detector 38 compares scanned structural data and compares it to reference data, such that it is able to determine if the support material has been removed or not (dissolved). 
	It is understood that process of Hoover would be able to be similarly carried out using the plastic film 68 of Katsuyama. 
	Regarding claim 28, modified Hoover teaches the method of claim 27. Modified Hoover further teaches wherein detecting that the sample material (plastic film 68 of Katsuyama) has degraded or dissolved includes monitoring an electrical circuit (40) to determine whether a state of the circuit (40) as either open or closed has changed to the opposite state. 
	It is understood that the controller 40 (electrical circuit) of Hoover is receiving data from the optical sensor 38 about the structural information of the part 32 and the support material (plastic film 68 of Katsuyama). As such, there will be circuits that are being monitored and will open and close based on if the structural information matches the reference data or not, indicating if the support material (plastic film 68 of Katsuyama) has been dissolved or not.
Regarding claim 29, modified Hoover teaches the method of claim 25, where it is understood that Hoover does teach where the optical sensor 38 is a digital camera. However, the digital camera of Hoover is scanning for structural information of the part rather than detecting a color change. 
In the same problem solving area of detecting a color change due to a dissolving member, Katsuyama teaches where a colorant is sealed in a solvent-soluble container. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Hoover such that the optical sensor 38 is the photoreceiving element as taught by Katsuyama for the benefit of detecting the presence of a solvent due to the intensity of the wavelength caused by the release of a colorant (column 15 lines 1-5 of Katsuyama).
Regarding claim 32, modified Hoover teaches the method of claim 25. Modified Hoover further teaches preventing the system from operating or providing a notification, or both, if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered. 
	As stated by paragraph [0019] of Hoover, during the verification process, support material is altered (dissolved). It is understood that when the support material is dissolved to a desired degree, the optical sensor 38 provides feedback that stops the nozzle 18 from spraying the area. As further seen in Figure 3, a flow diagram of the verification process is shown. Specifically, blocks 218 and 244 scan the part to determine if there is support material in the area, where if there is no support material (the sample material has been altered a sufficient degree), the cleaning process is stopped (block 254).
	It is understood that the optical sensor 38 of Hoover may similarly detect structural changes in the plastic film 68 of Katsuyama to stop the cleaning process. 
	Regarding claim 33, modified Hoover teaches the method of claim 25. Modified Hoover further teaches preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered. 
	As stated by paragraph [0019] of Hoover, during the verification process, support material is altered (dissolved). It is understood that when the support material is dissolved to a desired degree, the optical sensor 38 provides feedback that stops the nozzle 18 from spraying the area (see flow diagram in Figure 3 of Hooover).
	It is understood that the optical sensor 38 of Hoover may similarly detect changes in the plastic film of Katsuyama to provide feedback to stop the spray nozzle. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 8 above, and in view of Crockett (US-4001531-A).  
Regarding claim 10, modified Hoover teaches the apparatus of claim 8. Modified Hoover does not teach wherein the sensor includes a plunger positioned on a first side of the sample material, and a conductor positioned on a second side of the sample material. 
In the same problem solving area of the release of an elongated member to close a switch due to the dissolving of a water-soluble element, Crockett teaches a water-soluble element that permits the closing of a switch. 
Specifically, Crockett teaches a water soluble element 30 and electrical contacts 34 and 36 (column 3 lines 31-37 and Figure 3). It is understood the electrical contacts 34 and 36 are on one side of the water soluble element 30, and a plunger (referred to as T-head 90) is on the opposing side of the water soluble element 30 (column 5 line 31 and Figure 3). 
It would have been obvious to one skilled in the art to modify the apparatus of modified Hoover such that the plastic film taught by Katsuyama would have a plunger element on one side and electrical contacts on the other side of the plastic film as taught by Crockett for the benefit of being able to reuse the switch, as to reuse the switch of Crockett the water soluble element 30 is replaced and the T-head 90 is pulled back to be held by the element 30 (column 5 lines 35-40 of Crockett). 

Claim 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 1 and 25 above, and in view of Jakoby (US-2006/0277978-A1). 
Regarding claim 12, modified Hoover teaches the apparatus of claim 1, where it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the viscosity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
Modified Hoover does not teach wherein the sensor detects a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
Specifically, Jakoby teaches a piezoelectric viscosity sensor that is in a liquid (abstract). It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the viscosity sensor of Jakoby for the benefit of measuring the viscosity and an additional liquid property such as temperature, as Jakoby states that viscosity is strongly temperature dependent ([0005] and [0010] of Jakoby). 
Examiner further finds that the prior art contained a device/method/product (i.e., an apparatus that detects if a sample material has been altered) which differed from the claimed device by the substitution of component(s) (i.e., an optical sensor) with other component(s) (i.e., a viscosity sensor), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., optical sensor for a viscosity sensor), and the results of the substitution (i.e., detecting a change/monitoring a sample material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the optical sensor of modified reference Hoover with the viscosity sensor of reference Jakoby, since the result would have been predictable.
Regarding claim 30, modified Hoover teaches the method of claim 25. Modified Hoover does not teach using the sensor to detect includes detecting a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
Specifically, Jakoby teaches a piezoelectric viscosity sensor that is in a liquid (abstract). It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the viscosity sensor of Jakoby for the benefit of measuring the viscosity and an additional liquid property such as temperature, as Jakoby states that viscosity is strongly temperature dependent ([0005] and [0010] of Jakoby). 
Examiner further finds that the prior art contained a device/method/product (i.e., an apparatus that detects if a sample material has been altered) which differed from the claimed device by the substitution of component(s) (i.e., an optical sensor) with other component(s) (i.e., a viscosity sensor), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., optical sensor for a viscosity sensor), and the results of the substitution (i.e., detecting a change/monitoring a sample material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the optical sensor of modified reference Hoover with the viscosity sensor of reference Jakoby, since the result would have been predictable.

Claim 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 1 and 25 above, and in view of Lopez (US-7753582-B2). 
Regarding claim 13, modified Hoover teaches the apparatus of claim 1, where it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the thermal conductivity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4).
Modified Hoover does not teach wherein the sensor detects a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). 
It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the thermal conductivity sensor of Lopez because the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez). 
Regarding claim 31, modified Hoover teaches the method of claim 25. Modified Hoover does not teach wherein using the sensor to detect includes detecting a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). 
It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the thermal conductivity sensor of Lopez because the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez).

Claim(s) 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) in view of Katsuyama (US-4844706-A) and Dore (US-2016/0074911-A1) and as evidenced by the definition of “caustic” from the Merriam-Webster dictionary.
Regarding claim 14, Hoover teaches a system for removing support material from and/or smoothing the surface of a part made by additive manufacturing (the "AM part"), comprising: 
a chamber (14) in which are located spray nozzles (18) from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the support material is needed during the additive manufacturing process to support portions of the AM part as the AM part is being additively manufactured ([0014], [0015]);
a pump (22) connected to the spray nozzles (18); and 
a detector (38) located within the chamber (14), wherein the detector (38) is capable of receiving therein a portion of the chemical and detecting whether the chemical has high causticity ("improper liquid"), wherein the improper liquid is dangerous and/or harmful to components of the system, said detector having: 
	It is seen in Figure 1 that the optical sensor 38 is located within receptacle 14 (chamber). It is understood that the optical sensor 38 is a detector and it has a sensor, as the optical sensor 38 may be a digital camera for capturing structural data. 
	Note: recitation of “or in plumbing connecting the pump to the spray nozzles” is not required. 
Hoover does not teach a sample material that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system.
In the same problem solving area of determining if a particular solvent is in a solution based on a component dissolving, Katsuyama teaches a container with a sealed colorant. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. It is understood that the plastic film 68 is the sample material, which is altered when it contacts specific solvents. Column 14 lines 61-66 states that the plastic film used is not dissolved by the actuation fluid by is easily dissolved by the solvent of the coating material such as toluene, xylene, ketone, ethyl acetate, and methyl ethyl ketone. 
From the definition of “caustic” provided by the Merriam-Webster dictionary, “caustic” means “capable of destroying or eating away by chemical action”. It is understood that the plastic film of Katsuyama is eaten away by the chemical action of the solvents listed, and that therefore the solvents are caustic. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the container holding a colorant sealed by plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama). 
It is noted that the optical sensor 38 of Hoover is capable of receiving a portion of the chemical and detecting whether the chemical has high causticity, as the solvent listed in Katsuyama are caustic and the optical sensor 38 of Hoover monitors the plastic film (sample material) of Katsuyama. 
Further, it is understood that the optical sensor 38 of Hoover is capable of detecting if the sample material (plastic film) has been altered, as the optical sensor 38 may be a digital camera. 
While Hoover teaches nozzle 18, it is understood that it is a singular nozzle. In the same problem solving area of removing support material from 3D printed articles, Dore teaches an apparatus with spray nozzles. 
	Specifically, Dore teaches where washing liquid is selectively supplied to one of two liquid-discharging nozzles 12A and 12B ([0022]). As further stated by paragraph [0022], the nozzle 12A provides a high pressure fan jet that removes large areas of support material while nozzle 12B provides a pencil jet that can clean delicate or complex areas of the part. 
It would have been obvious to one skilled in the art to modify the device of modified Hoover such that there are two nozzles as taught by Dore for the benefit of varying the amount of cleaning liquid used for either a larger area or a smaller detailed area ([0022] of Dore). 
Regarding claim 15, modified Hoover teaches the system of claim 14. Modified Hoover further teaches a device that prevents the system from operating or provides a notification, or both, if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered.
As stated by paragraph [0018] of Hoover, there is a verification process conducted where the optical sensor 38 images the area to determine how much support material has been removed. It is understood that this verification process compares the structural data collected by the optical sensor 38 in reference to reference structural data. As such, as the support material alters as parts are removed, the optical sensor 38 will be relaying structural data to indicate if certain areas still need more processing or if all the support material has been removed (Hoover; [0018]). As further seen in Figure 3 of Hoover, a flow diagram of the verification process is shown. Specifically, blocks 218 and 244 scan the part to determine if there is support material in the area, where if there is no support material (the sample material has been altered a sufficient degree), the cleaning process is stopped (block 254).
It is understood that the optical sensors 38 of Hoover would be able to similarly detect changes in the plastic film 68 of Katsuyama to stop the cleaning process. 
Regarding claim 16, modified Hoover teaches the system of claim 14. Modified Hoover further teaches wherein the sample material (plastic film 68 of Katsuyama) is capable of chemically reacting with the improper liquid.
It is understood that the material of the support material (plastic film 68 of Katsuyama) is capable of chemically reacting with an improper fluid. It is understood that from column 14 lines 61-66 of Katsuyama states that the plastic film 68 is made from a material that is dissolved by certain solvents of a coating material, and column 14 lines 67-67 and column 15 lines 1-6 state that if the coating material is mixed into the fluid due to cracking of a diaphragm, the plastic film in contact with the stream of fluid that is dissolved by the solvent contained in the coating material to release a colorant. 
Regarding claim 17, modified Hoover teaches the system of claim 14. Modified Hoover further teaches an electronic circuit (referred to as controller 40) electrically coupled to the sensor (38), the electronic circuit (40) being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (plastic film 68 of Katsuyama) has been altered.
As stated by paragraph [0015] of Hoover, controller 40 is connected to optical sensor 38, pressurized fluid source 22, and valve 44. Paragraph [0015] of Hoover further states that the controller 40 receives digital data generated by optical sensor 38 and compares it to structural data such that the distinction between build material and support material can be made. It is understood that the controller 40 operates valve 44 which allows fluid from source 22 to be selectively emitted from the nozzle 18 (Hoover; [0018]). Therefore it is understood that the controller 40 is capable of stopping the release of fluid from nozzle 18 depending on information from optical sensor 38. 
It is understood that the optical sensor 38 of Hoover would similarly be able to detect changes to the plastic film 68 of Katsuyama and stop the nozzles. 
Regarding claim 18, modified Hoover teaches the system of claim 14. Modified Hoover further teaches wherein a translucence of the sample material (plastic film 68 of Katsuyama) is altered if the improper liquid contacts the sample material (plastic film of Katsuyama), and wherein the sensor (38) includes a light source. 
It is understood that as the support material is dissolved, the translucence will change. Further it is understood that the optical detector 38, as it may be a digital camera, will require a light source in order to illuminate the part 32 to collect information. 
It is understood that the plastic film of Katsuyama would also have translucence changes as it dissolves, and that the optical detector 38 of Hoover would similarly be able to detect the change. 
Regarding claim 19, modified Hoover teaches the system of claim 18. Modified Hoover further teaches wherein the sensor (38) includes a light detector positioned on a first side of the sample material (plastic film 68 of Katsuyama), and the light source is positioned on a second side of the sample material (plastic film 68 of Katsuyama).
As it is understood, Hoover teaches the receptacle 14 (chamber) fully encloses the sensor 38, nozzle 18, part 32, and clamp 28 (see Figure 1). There is a lid 16 that is connected to the receptacle 14 (chamber) by a hinge 20. It is understood that for the optical sensor 38 (a digital camera) to be able to see the part 32, there will need to be a light source to illuminate the part and the plastic film taught by Katsuyama that has been added to the device of modified Hoover. Further it is understood that the optical sensor 38 will have a light detector. 
Regarding claim 20, modified Hoover teaches the system of claim 14. Modified Hoover further teaches wherein the sample material (plastic film 68 of Katsuyama) is capable of degrading or dissolving if the improper liquid contacts the sample material (plastic film). 
It is understood that the material of the support material (plastic film 68 of Katsuyama) is capable of chemically reacting with an improper fluid. It is understood that from column 14 lines 61-66 of Katsuyama states that the plastic film 68 is made from a material that is dissolved by certain solvents of a coating material, and column 14 lines 67-67 and column 15 lines 1-6 state that if the coating material is mixed into the fluid due to cracking of a diaphragm, the plastic film in contact with the stream of fluid that is dissolved by the solvent contained in the coating material to release a colorant. 	 
Regarding claim 22, modified Hoover teaches the system of claim 14, where it is understood that Hoover does teach where the optical sensor 38 is a digital camera, and Katsuyama teaches a container holding a colorant sealed by a plastic film. However, the digital camera of Hoover is scanning for structural information of the part rather than detecting a color change. 
In the same problem solving area of detecting a color change due to a dissolving member, Katsuyama teaches where a colorant is sealed in a solvent-soluble container. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Hoover such that the optical sensor 38 is the photoreceiving element as taught by Katsuyama for the benefit of detecting the presence of a solvent due to the intensity of the wavelength caused by the release of a colorant (column 15 lines 1-5 of Katsuyama).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 20 above, and in view of Crockett (US-4001531-A).  
Regarding claim 21, modified Hoover teaches the system of claim 20. Modified Hoover does not teach wherein the sensor includes a plunger positioned on a first side of the sample material, and a conductor positioned on a second side of the sample material. 
In the same problem solving area of the release of an elongated member to close a switch due to the dissolving of a water-soluble element, Crockett teaches a water-soluble element that permits the closing of a switch. 
Specifically, Crockett teaches a water soluble element 30 and electrical contacts 34 and 36 (column 3 lines 31-37 and Figure 3). It is understood the electrical contacts 34 and 36 are on one side of the water soluble element 30, and a plunger (referred to as T-head 90) is on the opposing side of the water soluble element 30 (column 5 line 31 and Figure 3). 
It would have been obvious to one skilled in the art to modify the system of modified Hoover such that the plastic film taught by Katsuyama such would have a plunger element on one side and electrical contacts on the other side of the plastic film as taught by Crockett for the benefit of being able to reuse the switch, as to reuse the switch of Crockett the water soluble element 30 is replaced and the T-head 90 is pulled back to be held by the element 30 (column 5 lines 35-40 of Crockett). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 14 above, and further in view of Jakoby (US-2006/0277978-A1). 
Regarding claim 23, modified Hoover teaches the system of claim 14, where it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the viscosity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
The combination above does not teach wherein the sensor detects a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
Specifically, Jakoby teaches a piezoelectric viscosity sensor that is in a liquid (abstract). It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the viscosity sensor of Jakoby for the benefit of measuring the viscosity and an additional liquid property such as temperature, as Jakoby states that viscosity is strongly temperature dependent ([0005] and [0010] of Jakoby). 
Examiner further finds that the prior art contained a device/method/product (i.e., an apparatus that detects if a sample material has been altered) which differed from the claimed device by the substitution of component(s) (i.e., an optical sensor) with other component(s) (i.e., a viscosity sensor), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., optical sensor for a viscosity sensor), and the results of the substitution (i.e., detecting a change/monitoring a sample material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the optical sensor of modified reference Hoover with the viscosity sensor of reference Jakoby, since the result would have been predictable.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 14 above, and further in view of and Lopez (US-7753582-B2). 
Regarding claim 24, modified Hoover teaches the system of claim 14, where it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the thermal conductivity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
The combination above does not teach wherein the sensor detects a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). 
It would have been obvious to one skilled in the art to modify the optical sensor 38 of modified Hoover such that it is the thermal conductivity sensor of Lopez, as the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 1 above, and in further view of Hudak (US-2002/0173047-A1). 
Regarding claim 34, modified Hoover teaches the apparatus of claim 1. While modified Hoover does teach where the plastic film 68 may be a polystyrene film as an example (Katsuyama; column 14 lines 61-66). It is understood that this material of Katsuyama are non-limiting, and that the material may be any material that are dissolvable by the solvent (Katsuyama; column 14 lines 61-66). However modified Hoover does not teach where the sample material comprises at least one of: extruded acrylic, polyethylene terephthalate, polycarbonate, cellulose acetate, polyacrylate, polyurethane, carbon black, vegetable gum, starch, gelatin, and pectin. 
In the same problem solving area of membranes that may be dissolved over time, Hudak teaches a membrane that dissolves over time after coming into contact with a sample or sample and reagent (Hudak; [0056]).  
Specifically, Hudak teaches where a membrane at the distal end of a sample receiving chamber can be dissolved over a period of time after coming into contact with a sample or sample and reagent, where the membrane can be formed out of a starch (Hudak; [0056]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a film) which differed from the claimed device by the substitution of component(s) (i.e., material of the film being polystyrene) with other component(s) (i.e., film made from starch), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., material of the polystyrene film with a film made from starch), and the results of the substitution (i.e., the dissolving of the film) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the polystyrene film of reference Katsuyama with a starch film of reference Hudak, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see page 8 of 10, filed 03/27/2022, with respect to the rejection(s) of claim(s) 1, 14, and 25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) and as evidenced by the definition of “caustic” from the Merriam-Webster dictionary. 
On page 8 of 10, Applicant argues that Katsuyama does not teach the detection of high causticity. Examiner respectfully disagrees. As provided, the definition of caustic is: capable of destroying or eating away by chemical action. It is understood that the solvents listed in column 14 lines 64-65 are therefore caustic because they dissolve the plastic film 68 of Katsuyama. Therefore, the combination of Hoover and Katsuyama teach the detection of a liquid with high causticity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796